DETAILED ACTION
This Notice of Allowability is in response to the filing of amendments to the claims on 7/13/2022. As per the amendments, claims 1, 12, and 21 have been amended, and no claims have been added or cancelled. Thus, claims 1-2, 6-7, 9-13, 15-16, 20-21, 23-26, and 28-30 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the independent claims. The prior art of record fails to disclose an apparatus for acoustically detecting a location of a tube in a body having, a housing for a lumen and a tube connector, a sound generator in the housing, a sensor wrapped around the compliant tube and in the housing, the sensor detecting acoustic pressure waves in the airway lumen by sensing radial contractions and expansions of the compliant tube caused by the acoustic pressure waves.
The closest prior art of record is: Wodicka et al. (US Pat. 6,705,319) and Brister et al. (US Pat. 10,264,995).
Wodicka discloses a similar device for locating a tube within the body of a patient, with a housing for a lumen and a tube connector, a sound generator in the housing, a sensor wrapped around the compliant tube and in the housing, the sensor detecting acoustic pressure waves in the airway lumen. Wodicka does not have that the sensors sense radial contractions and expansions of the compliant tube caused by the acoustic pressure waves.
Brister teaches a tubular device that is to be placed within a patient’s body, where a location of the tube can be detected due to radial contractions and expansions of a part of the tube. Brister likewise fails to disclose the sensors sense radial contractions and expansions of the compliant tube caused by the acoustic pressure waves.
The prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the independent claim. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785